Citation Nr: 0119205	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death on a basis other than exposure 
to Agent Orange (AO).

2.  Entitlement to service connection for the cause of the 
veteran's death on the basis of exposure to AO.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active service in July 1975 after 
completing more than 24 years of active military service.  He 
died in February 1983.  The appellant is his surviving 
spouse.

The current appeal arose from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for the cause of the veteran's death, 
denied entitlement to service connection for the cause of the 
veteran's death on the basis of exposure to Agent Orange 
(AO), and denied entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1991).

A review of the record discloses that the RO previously 
denied entitlement to service connection for the cause of the 
veteran's death when it issued an unappealed rating decision 
in August 1992.  The RO reviewed the claim of entitlement 
based on direct or presumptive service connection but did not 
consider the claim of the basis of exposure to AO.

The RO subsequently denied entitlement to service connection 
for the cause of the veteran's death as secondary to AO 
exposure when it issued a rating decision in March 1995.  
However, the appellant submitted VA Form 21-4138 in December 
1995 wherein she clearly expresses disagreement with the 
March 1995 denial.  A statement of the case was never issued 
to the appellant in response to her notice of disagreement.  
Nonetheless, the RO determined in September 1996 that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death as secondary to AO exposure 

The Board finds that in view of the fact that the March 1995 
rating decision never became final in view of the appellant's 
notice of disagreement therewith, the issue regarding AO 
exposure as a cause of death for current appellant review is 
best characterized as reported on the title page, with no 
need to address whether new and material evidence has been 
submitted as the current claim is solely predicated on the 
basis of AO exposure.  

However, the RO issued a comprehensive decision in 1999 and 
cited the regulations for new and material evidence in the 
statement of the case.  In view of the final RO decision in 
1992, and the reference to it in the statement of the case, 
the Board believes that separate consideration is warranted 
on the issue of whether new and material evidence has been 
submitted in the claim predicated on direct or presumptive 
service connection without regard to exposure to AO.  Thus 
this issue is stated separately on the title page as it is 
properly before the Board. 

The record shows that the appellant did not seek to appeal 
that portion of the November 1999 determination wherein the 
RO denied entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 (Transcript (T) at 2).




In January 2001 the appellant and her son provided oral 
testimony before a Decision Review Officer at the RO, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran served during the Vietnam era and the 
metastatic renal cell carcinoma is not shown by the evidence 
to be related to service based upon claimed exposure to Agent 
Orange (AO) during Vietnam service.

2.  It has not been shown that the cause of the veteran's 
death on the basis of metastatic renal cell carcinoma is 
related to service, as the disease was initially found many 
years after service.

3.  At the time of the veteran's death in February 1983, 
service connection was not established for any disability.

4.  The RO denied entitlement to service connection for the 
cause of the veteran's death when it issued an unappealed 
rating decision in August 1992; the rating decision did not 
consider the claim based on exposure to AO.

5.  Evidence received since the August 1992 decision does not 
bear directly or substantially upon the issue at hand, is 
essentially duplicative or cumulative in nature, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim on a basis other than exposure 
to AO.


CONCLUSION OF LAW

1.  The cause of the veteran's death, metastatic renal cell 
carcinoma, was not a disability incurred in service as a 
result of exposure to AO; a service-connected disability did 
not cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).

2.  Evidence received since the August 1992 decision wherein 
the RO denied entitlement to service connection for the cause 
of the veteran's death on a direct or presumptive basis other 
than exposure to AO is not new and material, and the 
appellant's claim on that basis is not reopened.  38 U.S.C. 
§§ 5104, 5108, 7105 (West 1991 & Supp. 2000); VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the certified cause of the veteran's 
death in February 1983 was metastatic renal cell carcinoma.  
At the time of his death service connection had not been 
established for any disability and there was no pending claim 
for VA compensation.  He had filed a claim in 1975 for 
infectious hepatitis, jaundice, chronic sinusitis and nervous 
tension.  However, he did not report for a VA examination.  
The RO in November 1975 advised him that the claim had been 
denied since he failed to report for the examination. 

The appellant filed a claim for VA burial benefits in 1985 
and VA sent her a VA Form 21-534.  She returned a completed 
copy of this form in 1992.  The RO in August 1992 denied 
service connection for the cause of death after considering 
the veteran's service medical records and the death 
certificate.  The RO advised her of this determination on 
August 1992.  In 1994 she sought to establish service 
connection for the cause of death based on the veteran's 
Vietnam service, specifically on the basis of exposure to AO.  
The RO denied the claim in March 1995 on the merits and sent 
her a copy of the decision.  She wrote to the RO in December 
1995 stating her belief that the veteran was exposed to AO, 
and that he died from a rare bone cancer.  She recalled that 
a physician said it was a rare cancer. 

The appellant authorized the release of medical information 
from several health care providers that the RO contacted 
early in 1986.  She provided a corrected authorization to the 
Diagnostic Center Hospital in July 1996 after the RO 
contacted her.  These records included a March 1981 
arteriography report of right renal hypernephroma and 
microscopic diagnosis from other slides of poorly 
differentiated clear cell adenocarcinoma, metastatic, 
compatible with a kidney primary.  A right radical 
nephrectomy was performed and the pathology diagnosis of the 
right kidney was clear cell type adenocarcinoma, primary, 
with penetration of the capsule.  Other information in these 
records noted 14 months earlier there was a diagnosis of 
metastatic adenocarcinoma of the scalp of undetermined 
etiology but that the veteran had done well until recently.  

The appellant provided records from Highland Hospital where 
the veteran died.  The records, collectively, show several 
admissions form April 1982 to early 1983 for management of 
renal cell adenocarcinoma/hypernephroma that was described as 
metastatic to the bone and skin.  It was reported that a 
pulmonary nodule on a March 1982 study probably represented 
metastatic disease.


The RO in September 1996 reviewed the claim on the basis of 
claimed exposure to AO and confirmed the previous 
determination.  The RO provided the appellant with a copy of 
the decision.  She then provided a letter to a Member of 
Congress in May 1997 that mentioned the "organization in New 
York" recognized the veteran had died from AO and sent her a 
payment in 1994.  She once again related being told he had a 
rare cancer.  

In letters to United States Senators in 1998 she said the 
payment from the "organization in New York" was a lump sum 
and that they believed he died as a result of AO.  Again she 
emphasized that she was told he had a rare cancer.  The 
appellant in 1999 wrote that the veteran developed renal 
cancer, lung cancer and multiple myeloma from AO exposure as 
shown in the Highland Hospital records.

After the RO reviewed the claim again late in 1999 and 
advised the appellant of the determination, she argued with 
the finding that the cancer had begun in his kidney by 
asserting that doctors at a military base had found skin and 
scalp cancer that progressed to the kidney and other areas.  
She supplemented the record with the argument that the focus 
on renal cancer was too narrow since that cancer was found 
existing in the hip, skin, scalp and lung.  She asserted that 
military records would not show the diagnosis since the 
disease developed over a long period of time.

At the January 2001 RO hearing the appellant recalled that 
the diagnosis of renal cell cancer had been made in 1980, and 
that the veteran may have had lung cancer in service, but 
would not have told her (T 3-7).  She stated that she sought 
to have the death certificate modified to reflect multiple 
myeloma and lung cancer (T 7-8, 15-16).  She stated that the 
veteran received Social Security payments on account of his 
cancer and that she would provide records (T 13-14).  



There was testimony regarding additional records being sought 
from Highland Hospital (T 19-20) and clarification of the 
appellant's receipt of a payment from the Agent Orange Class 
Action Settlement Fund (T 29-32).  The Decision Review 
Officer allowed the record to remain open for 60 days for 
additional evidence (T 20).  No additional evidence has been 
received. 


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).




Service connection may be granted for malignant tumor 
although not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the period of 
service and rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Claims based on service in Vietnam. (a) Service in Vietnam. 
Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam. (b) Service 
connection based on service in Vietnam. Service in Vietnam 
during the Vietnam Era together with the development of non-
Hodgkin's lymphoma manifested subsequent to such service is 
sufficient to establish service connection for that disease. 
38 C.F.R. §  3.313

Vietnam era. The period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam during that period. The 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), acute and subacute peripheral neuropathy, prostate 
cancer and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Amendment of 
section 3.309(e) effective July 9, 2001 establishes a 
presumption of service connection for Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
based on herbicide exposure.  66 Fed. Reg. 23166-23169 (May 
8, 2001).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  




The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  64 Fed. Reg. 
59232-243 (November 2, 1999), 61 Fed. Reg. 41442-41449 
(August 8, 1996) and 59 Fed. Reg. 341-46 (January 4, 1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  

Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.



Evaluation of studies relating to health effects of dioxin 
and radiation exposure. (a) From time to time, the Secretary 
shall publish evaluations of scientific or medical studies 
relating to the adverse health effects of exposure to a 
herbicide containing 2, 3, 7, 8 tetrachlorodibenzo-p-dioxin 
(dioxin) and/or exposure to ionizing radiation in the 
``Notices'' section of the Federal Register.  

(c) When the Secretary determines, based on the evaluation of 
scientific or medical studies and after receiving the advice 
of the Veterans' Advisory Committee on Environmental Hazards 
and applying the reasonable doubt doctrine as set forth in 
paragraph (d)(1) of this section, that a significant 
statistical association exists between any disease and 
exposure to a herbicide containing dioxin or exposure to 
ionizing radiation, Sec. 3.311a or Sec. 3.311b of this title, 
as appropriate, shall be amended to provide guidelines for 
the establishment of service connection.

(f) Notwithstanding the provisions of paragraph (d) of this 
section, a significant statistical association may be deemed 
to exist between a particular exposure and a specific disease 
if, in the Secretary's judgment, scientific and medical 
evidence on the whole supports such a decision.  38 C.F.R. §  
1.17.

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  




As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.




(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.


If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

38 U.S.C.A. § 5103A(f) of the VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5103A) provides that nothing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).



(a) Statement of policy. Every claimant has the right to 
written notice of the decision made on his or her claim, the 
right to a hearing, and the right of representation. 
Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government. The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part 3.

(b) The right to notice--(1) General. Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting of 
relief. Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  38 C.F.R. § 3.103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).


New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, Circuit Court) recently 
ruled that the Court erred in adopting the test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis

Duty to Assist 

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board will discuss the potential application of the 
recently enacted VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) in light of the representative's request for 
further development for various records.  The appellant and 
her representative have not indicated at any stage in this 
appeal that pertinent evidence was not obtained.  Although 
they ask for what may be characterized as generic 
development, none of the records mentioned at the hearing or 
that the RO requested earlier and received are claimed to 
have a substantial impact on the matter at issue or affect 
the outcome.  Dixon v. Gober, 14 Vet. App. 168, 171-73 
(2000).  

It is appropriate to mention that the appellant and her 
representative were notified by the RO of the evidence needed 
to substantiate the AO claim by virtue of the rating 
decisions, statement of the case, and other correspondence 
pertinent to the current claim.

The appellant and her representative were afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  The appellant and her son were also afforded 
the opportunity to provide oral testimony at the RO.  The 
Board must point out that the record remained open after the 
hearing for more than 60 days to allow the appellant to 
submit additional evidence.  None was received and the 
representative did not indicate that VA assistance would have 
led to the introduction of relevant evidence.  

Further, the appellant produced the Highland Hospital 
records, and although she claimed they were incomplete, she 
did not state that the outstanding records included any 
evidence to establish the kidney cancer as possibly linked to 
AO or otherwise to military service.  Nor has she identified 
or indicated having received a medical opinion that 
implicated AO exposure in the fatal disease.  She mentioned 
on more than one occasion of being told the veteran had a 
rare cancer, but she did not indicate being told of any 
potential relationship to AO exposure. 

The Board finds that all relevant evidence necessary for an 
equitable resolution of the appellant's claim has been 
identified and obtained.  The Board finds, therefore, that VA 
has fulfilled its obligation to inform the appellant of the 
evidence needed to substantiate the claim.  In view of the 
foregoing, the Board finds that she will not be prejudiced by 
its actions, and that a remand would only serve to needlessly 
delay resolution of the claim.  Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
See also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The VCAA provides that nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title.  The Board has noted that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
appellant's claim, including any relevant records she 
adequately identified as well as authorized by her to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA as it pertains to applications to reopen claims 
finally denied.

In the case at hand, the Board finds that the appellant is 
not prejudiced by its consideration of her claim pursuant to 
this new law without it first being considered by the RO.  As 
set forth above, VA has already met obligations to the 
appellant under this new law.  Moreover, the appellant and 
her representative have been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and have done so.  The Board must reiterate as noted 
earlier, that the Act, by its terms, does not require the 
Board to reopen a claim where new and material evidence has 
not been submitted .  The appellant has been afforded ample 
assistance in the development of the claim and she has 
supplemented the record with her own testimony.  


Entitlement to service connection for the 
cause of the veteran's death based on 
exposure to AO.

In order for a claim to be granted, there must in general be 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) an 
approximate balance of probative evidence establishing a 
nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995); as applicable to claims of service 
connection for residuals of herbicide (AO) exposure see, 
e.g., Darby v. Brown, 10 Vet. App. 243 (1997); Brock v. 
Brown, 10 Vet. App. 155 (1997).  

The evidence did not include any medical opinion suggesting a 
nexus between the veteran's metastatic renal cell cancer and 
AO exposure as service-connected.  The RO in essence reviewed 
the claim on the merits, thus the subsequent reference to a 
not well grounded claim is of no significance.  The Board 
recognizes that the claim for cause of death may be 
considered on a basis other than AO exposure. See for example 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley 
v. West, 212 F.3d 1255 (Fed. Cir. 2000) and Molloy v. Brown, 
9 Vet. App. 513 (1996).  However, as noted in the development 
of this case, and amplified in the appellant's written 
argument and hearing testimony, the claim is based solely on 
a link to AO exposure during Vietnam service with the 
subsequent development of a primary kidney cancer.  In any 
event consideration of the claim on a basis other than 
exposure to AO is addressed separately below for reasons 
stated previously in this decision.

The Board points out that the eligibility for a disability 
payment from the Agent Orange Veteran Payment Program does 
not automatically establish entitlement to VA compensation.  
Brock, 10 Vet. App. at 160-62.  

Further, presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure, if the cancer developed 
as the result of metastasis of a cancer which is not 
associated with herbicide exposure.  VAOPGCPREC 18-97.  Here 
the veteran had a widely metastatic disease of renal primary, 
and the appellant's attempt to establish service connection 
based on bone or lung metastasis cannot be favorably 
considered.  

The Board observes that a renal cancer has not been 
recognized as positively associated with herbicide exposure 
under 38 C.F.R. § 3.309(e).  The veteran did have service in 
Vietnam during the Vietnam era, but he has not shown a 
disability to which the liberal rules for presumptive service 
connection apply.  Therefore he is not entitled to any 
presumption of having been exposed to AO.  See, McCartt v. 
West, 12 Vet. App. 164 (1999).  The record does not allow for 
the application of 38 C.F.R. § 3.313.

And, as the Secretary has not recognized the veteran's 
primary renal disorder as having a positive association with 
AO exposure, the claim must fail in the absence of competent 
evidence supporting a positive relationship. McCartt, supra; 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e); see also 64 Fed. Reg. 
59232-243 (November 2, 1999), 61 Fed. Reg. 41442-449 (August 
8, 1996), 59 Fed. Reg. 341-46 (January 4, 1994).  The record 
shows that the RO did advise the appellant VA did not 
recognize the renal cancer as being associated with AO 
exposure.  

Implicit in the decisions is a consideration of the January 
1994, and subsequent notices that offer no change helpful to 
this claim.  The RO was undoubtedly aware of this 
information, which had been published in the Federal Register 
as required under 38 C.F.R. § 1.17.  

The Board does not need to comment further on these notices 
other than to mention they are evaluations of scientific and 
medical studies relating to adverse heath effects of such 
exposure.  In the 1999 notice, the following was observed 
regarding renal cancer: 

"...NAS concluded that of the literature published 
since Update 1996, only the IARC study points to a 
possible association between herbicide exposure and 
renal cancer, but that, due to its marginal 
significance, lack of trend data, and heterogeneity 
of the cohorts, it was not strong enough to 
outweigh the equivocal results of the other 
studies.  Therefore, on the basis of all available 
evidence, the Secretary has found that the credible 
evidence against an association between renal 
cancer and herbicide exposure outweighs the 
credible evidence for such an association, and he 
has determined that a positive association does not 
exist." 

64 Fed. Reg. at 59237.

The Board observes that the RO made a diligent effort to 
obtain an adequate record.  The RO asked for additional 
information and she has not referred to evidence not of 
record that is specific to factual determination regarding AO 
exposure and its link to the fatal cancer.  However, nothing 
mentioned in the medical reports supported a bone or 
respiratory primary carcinoma in the veteran's case.  

Therefore, the Board does not believe that the RO was 
deficient in not seeking any further information after the 
hearing.  The assertions regarding multiple myeloma and 
respiratory cancer are apparently the appellant's creation 
since the medical evidence does not mention a primary bone or 
respiratory cancer.

From the perspective of direct causation, that being a link 
between the development of the fatal disease with the 
veteran's service in Vietnam and exposure to AO, the Board 
must observe that no competent medical opinion was offered 
supporting this theory of a causal connection between the 
veteran's service and his fatal carcinoma.  The written 
argument and testimony has focused on AO exposure as the 
basis for the development of this disease, so favorable 
consideration may be afforded under applicable law and 
regulations if the evidence favors the claim.  

However, the appellant has not offered any medical literature 
specific to AO.  In any event, such information must be more 
than generic information, and present at least plausible 
causality or connection based upon objective facts.  Wallin 
v. West, 11 Vet. App. 509 514 (1998), Sacks v. West, 11 Vet. 
App. 314, 317 (1998), Libertine v, Brown, 9 Vet. App. 521, 
523 (1996).  The appellant's main argument repeatedly claims 
a causal relationship between the metastatic renal cell 
cancer and the veteran's claimed exposure to herbicides, 
specifically AO, in Vietnam.  

The chronology apparent from the recorded private treatment 
history supports the initial manifestation of the disease 
several years after service.  The assertion of a nexus 
between the cause of the veteran's death and AO exposure is 
solely the appellant's.  She has not offered competent 
evidence of a conceivable relationship between the veteran's 
claimed AO exposure and the fatal disease.  A comprehensive 
review of the record, including service medical records, was 
completed and nothing in the medical evidence was pointed to 
as supportive of her claim of a nexus to service based on 
claimed exposure to AO.  

The appellant produced no evidence to support a claim of 
entitlement to service connection for the cause of the 
veteran's death on this basis after being advised of the 
basis for the denial of her claim.  The Board has commented 
as to why it does not find the evidence of probative value in 
her favor and why no further development is mandated at this 
time. 

In summary, the evidence viewed objectively is against the 
appellant on the crucial question of whether the veteran's 
fatal cancer was primary of either the bone or the 
respiratory system, and thus a result of claimed exposure to 
AO in Vietnam.  If such evidence were presented, then the 
presumption of exposure could be invoked in her favor.  The 
medical evidence provides a sound basis for finding the 
primary was renal carcinoma, as it does not offer any 
alternative primary site, specifically of the bone or 
respiratory system.  The Board finds that this evidence does 
preponderate against the claim, and the claim should be 
denied.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  


Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for the 
cause of death on a basis other than 
exposure to AO.

The appellant has been viewed in part as seeking to reopen 
the claim for service connection for the cause of the 
veteran's death, a claim that the RO denied in August 1992.  
In essence, when the RO finally denies a claim, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented or there is clear and 
unmistakable error (CUE) in a prior determination.  

It is not alleged that the RO committed CUE in August 1992, 
and there is no argument for any nonstatutory basis to find 
the prior determination nonfinal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103; see also Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), Simmons v. West, 14 Vet. App. 84, 91 
(2000), Tetro v. Gober, 14 Vet. App. 100 (2000) and Bailey v. 
West, 160 F.3d 1360 (Fed. Cir. 1998).



No relevant but outstanding records have been mentioned to 
warrant the expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Specifically, the appellant has 
not referred to any records not on file but available that 
would serve to establish service connection for the fatal 
cancer on a direct or presumptive basis under the generally 
applicable law and regulations.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally-denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  The August 1992 RO decision is the pertinent 
determination regarding cause of death on a basis other than 
exposure to AO.  

At the time of the August 1992 RO decision, the evidence 
showed that the veteran died from a disease not shown to have 
been manifested in service.  He had not been evaluated by VA 
in 1975, and apparently had no contact with VA regarding the 
fatal cancer.  There was no mention of a pending claim prior 
to his death.  Further, VA had furnished the appellant the 
applicable form in 1985, and she eventually applied for death 
compensation in 1992. 




Since 1992, the record has been supplemented with hearing 
testimony and private medical records.  The appellant's 
testimony regarding cause of death, the clinical evidence 
provided before the hearing continues to show renal cell 
cancer many years after service without any competent 
evidence of a nexus to service.  Basically it confirms what 
was evident from the death certificate and a review of the 
service medical records in 1992.

What has changed since the August 1992 RO decision is the 
interpretation of the applicable test for new and material 
evidence as a result of the Hodge decision.  There is only 
the appellant's reference to AO related cause of death, a 
matter discussed separately.  However, after the hearing no 
additional evidence was submitted and none was mentioned that 
would be relevant to the consideration of new and material 
evidence. 

In view of this evidence the Board finds that new and 
material evidence has not been submitted to warrant reopening 
the appellant's claim for service connection for the cause of 
the veteran's death on a basis other than exposure to AO.  
The evidence received since the 1992 RO decision is 
essentially cumulative, which did not show the fatal renal 
cancer as having been manifested in service or within a year 
after service.  

VA must first determine whether the appellant has submitted 
new and material evidence under section 3.156 to reopen a 
claim.  The additional evidence regarding renal cancer is 
essentially cumulative, failing the first test.  The 
additional evidence viewed with that previously of record is 
not new and material evidence as it does not bear directly 
and substantially upon the issue at hand; that is, it does 
not serve to establish a nexus to service on a direct or 
presumptive basis.  

Being solely duplicative or cumulative, it is insignificant 
and need not be considered in order to decide the merits of 
the claim fairly.  This evidence shows only the initial 
manifestations in the early 1980's with no reference to 
service inception.  Further, the appellant through her 
written argument and testimony has focused her claim on AO 
exposure.

The additional evidence is predominantly medical and the 
appellant used it to support her belief that the veteran had 
renal cancer or a primary cancer linked to AO.  In 1992 she 
offered no specific contentions and she currently does not 
argue for direct or presumptive service connection other than 
as a result of exposure to AO.  As required under Barnett, 
the Board has reviewed the recent RO determination that found 
no new and material evidence was submitted to reopen the 1992 
claim.  The Board finds no need to rely on a different theory 
although such would be permitted.  See also Voerth v. West, 
13 Vet. App. 117 (1999); Black v. Brown, 10 Vet. App. 279, 
284 (1997) and Meyer v. Brown, 9 Vet. App. 425, 431-32 
(1996).  

The additional evidence collectively, viewed liberally, adds 
nothing pertinent to previously reviewed evidence.  The Board 
finds that the additional evidence viewed with that 
previously of record is not new and material evidence as 
defined by the regulation.  It does not bear directly and 
substantially upon the issue at hand, and being duplicative 
or cumulative, it is insignificant and need not be considered 
in order to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  


ORDER

The appellant, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death on a basis other than 
exposure to AO, the appeal is denied.

Entitlement to service connection for the cause of the 
veteran's death based on exposure to AO is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

